Exhibit 10.77







AGREEMENT AND GENERAL RELEASE




On February 26, 2013, eDiets.com, Inc. (the “Company”) and Jennifer Hartnett
(“Departing Executive”), who resides at 207 Cyprus Lane, East Fallowfield, PA
19320, hereby mutually agree to the terms and conditions set forth below:

1

Termination of Employment. Effective February 5, 2013 (the “Termination Date”),
Departing Executive has resigned from her position as President and Chief
Executive Officer of the Company.  Following the Termination Date, Departing
Executive shall not be eligible to participate in, or be covered by, any
employee benefit plan or program offered by or through the Company and shall not
receive any benefits or payments from the Company, except as specifically set
forth in Section 2 below.  

2

Severance.

2.1

Subject to Departing Executive's compliance with the terms of this Agreement:

2.1.1

The Company shall pay Departing Executive via direct deposit severance pay equal
to Twenty-Five Thousand Dollars ($25,000.00), subject to all applicable payroll
withholding deductions, in one lump sum payment on the Company’s first regular
payroll date after the Effective Date (as defined in Section 10, below);
provided, that Departing Executive shall have the right to complete and deliver
a new Form W-4 prior to the Effective Date to adjust Departing Executive’s
payroll withholding;

2.1.2

The Company shall pay Departing Executive via direct deposit Two Thousand Five
Hundred Fifty-Five and 58/100ths Dollars ($2,555.58) in one lump sum payment on
the Company’s first regular payroll date after the Effective Date to completely
cover the cost of COBRA premiums for six (6) months, March through August 2013,
for Departing Executive’s coverage under the Company’s group health plan;
provided, that it is solely Departing Executive’s responsibility to enroll in
COBRA and to make monthly group health premium payments on a timely basis;

2.1.3

Should Departing Executive be eligible for and elect COBRA coverage, the Company
shall pay Departing Executive’s COBRA premiums under the Company’s group dental
plan until the first to occur of (i) August 31, 2013 or (ii) the date Departing
Executive first becomes eligible for coverage under a subsequent employer’s
group dental plan; and

2.1.4

The Company shall pay Five Thousand Dollars ($5,000.00) by check delivered via
overnight carrier to Transition Strategies, LLC, 88 Militia Drive, Wayne, PA
19087, in respect of Departing Executive’s attorney’s fees arising from this
Agreement and General Release, on the Company’s first regular payroll date after
the Effective Date.

2.2

Without limiting the generality or force or effect of the General Release
provided for in this Agreement, it is explicitly agreed, understood and intended
that any and all payments by the Company pursuant to the provisions of Sections
2.1, above, are and shall be deemed to satisfy all claims by Departing Executive
for backpay, frontpay, bonus payments, attorneys’ fees, severance payments,
benefits or compensation of any kind (or the value thereof), costs, liquidated
damages, compensatory damages or punitive damages (under any applicable statute
or at common law).  

2.3

Nothing in this Agreement shall constitute a waiver of any rights Departing
Executive has to any stock or stock options with the Company.  Departing
Executive’s rights to her stock and stock options shall be independent of this
Agreement, because they are covered by the terms of the option agreements she
signed with the Company.





--------------------------------------------------------------------------------



2.4

The Company agrees that it will not contest Departing Executive’s application
for Unemployment Compensation.

3

Full Discharge and Settlement. Departing Executive hereby agrees and
acknowledges that the payments provided for in this Agreement, with respect to
any claim released pursuant to the General Release annexed as Exhibit A:

3.1

exceed any payments, benefit, or other thing of value to which Departing
Executive might otherwise be entitled under any policy, plan or procedure of the
Company;

3.2

are in full discharge of any and all of the Company’s liabilities and
obligations to Departing Executive, including but not limited to any and all
obligations arising under any alleged written or oral employment agreements,
understandings or arrangements between Departing Executive and the Company;

3.3

are in full discharge of any and all claims against the Company or any of its
past, present, or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns and any
of its or their past, present or future parent corporations, subsidiaries,
divisions, affiliates, officers, directors, agents, trustees, administrators,
insurers, attorneys, employees, employee benefit and/or pension plans or funds
(including qualified and non-qualified plans or funds), successors and/or
assigns (whether acting as agents for the Company or in their individual
capacities) for damages of any kind; and

3.4

fully and completely settle all claims by Departing Executive against the
Company or any of its past, present, or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds) (whether acting as agents for the Company or in their individual
capacities) for attorney’s fees, costs, disbursements and the like.

Nothing in this Section 3 shall be construed to add to or diminish any vested
right Departing Executive may have as a participant in any employee benefit plan
qualified under § 401 of the Internal Revenue Code, in accordance with
applicable law.

4

General Release. Upon execution of this Agreement, Departing Executive shall
provide to the Company an executed and notarized General Release, annexed as
Exhibit A.

5

Company Release. With effect from the Effective Date, for and in consideration
of Departing Executive’s promises set forth in this Agreement and General
Release, the Company hereby forever releases and discharges Departing Executive
and Departing Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns from any and all claims, demands, causes of action,
and liabilities of any kind whatsoever (upon any legal or equitable theory,
whether contractual, common-law, statutory, federal, state, local, or
otherwise), whether known or unknown, by reason of any act, omission,
transaction or occurrence, other than any act, omission, transaction or
occurrence involving Departing Executive’s gross negligence or willful
misconduct, which the Company ever had, now has or hereafter can, shall or may
have against Departing Executive and Departing Executive’s heirs, executors,
administrators, trustees, legal representatives and assigns up to and including
the date of this Agreement and General Release.





Agreement &
Release                                                                                                                                                     Page
2




--------------------------------------------------------------------------------



6

Representations and Warranties; Indemnification; Non-Disclosure and
Non-Disparagement.

6.1

Departing Executive represents and warrants to the Company as follows:

6.1.1

Departing Executive has waived any relief available to Departing Executive
(including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in the
General Release, annexed as Exhibit A;

6.1.2

Departing Executive will not seek or accept any award or settlement from any
source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived in the General Release annexed as Exhibit A;

6.1.3

Departing Executive has been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, notice period, and/or benefits under
any benefit plan, program or policy of the Company or its affiliates to which
Departing Executive may be entitled and that no other remuneration or benefits
are due to Departing Executive, except as set forth in this Agreement;

6.1.4

Departing Executive has had no known workplace injuries or occupational diseases
and has been provided any and all leave requested under the Family and Medical
Leave Act;

6.1.5

Departing Executive has disclosed to the Company any information Departing
Executive has concerning any conduct involving the Company, and any of its
affiliates or any of their respective employees that Departing Executive has any
reason to believe may be fraudulent or unlawful;

6.1.6

To the maximum extent permitted by law, Departing Executive will not, at any
time hereafter, commence, maintain, prosecute in as a party, or permit to be
filed by any other person on Departing Executive’s behalf, any action or
proceeding of any kind (judicial or administrative, on Departing Executive’s own
behalf and/or on behalf of any other person and/or on behalf of or as a member
of any alleged class of person) in any court or agency, or participate in any
action, suit or proceeding (unless compelled by legal process or court order),
against the Company or any of its past, present, or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds), successors and/or assigns (whether acting as agents for the Company or
in their individual capacities), with respect to any claim released pursuant to
the General Release annexed as Exhibit A; and

6.1.7

As of the date of this Agreement, Departing Executive has not taken or engaged
in any of the acts described in the foregoing sentences.  

6.2

The Company represents and warrants that Departing Executive is an “Indemnified
Person” as such term is used in Article Eighth of the Company’s Certificate of
Incorporation and is entitled to the full benefit of such Article Eighth in
effect on the Termination Date.

6.3

Nothing in this Agreement shall be construed to prevent Departing Executive from
responding truthfully to a valid subpoena, from filing a charge with, or
participating in, any investigation conducted by a governmental agency including
EEOC and/or any local human rights agency, and/or responding as otherwise
required by law.  Nevertheless, by virtue of the foregoing, Departing Executive
has waived any relief available to Departing Executive’s under any of the claims
or causes of action waived and released





Agreement &
Release                                                                                                                                                     Page
3




--------------------------------------------------------------------------------

pursuant to the General Release annexed as Exhibit A.  Except as provided in
Section 6.1.1, above, nothing in this Section 6 is intended or should be
construed to apply to any claim pursuant to the federal Age Discrimination in
Employment Act (“ADEA”).

6.4

The terms and conditions of this Agreement and General Release, as well as the
circumstances leading thereto, are and shall be deemed to be fully confidential
and have not previously and shall not hereafter be disclosed by Departing
Executive or the Company to any other person or entity, except (i) as may be
required by law; (ii) that the Company may disclose the existence, terms, and
conditions of this Agreement and General Release to those of its employees,
agents and advisers who have a need to know, provided that the Company makes the
person to whom disclosure is made aware of the confidentiality provisions of
this Agreement and General Release and such person agrees to keep the terms of
this Agreement and General Release fully confidential; and (iii) that Departing
Executive may disclose the existence, terms, and conditions of this Agreement
and General Release to Departing Executive’s attorney, spouse or domestic
partner, and/or accountant, provided that Departing Executive makes the person
to whom disclosure is made aware of the confidentiality provisions of this
Agreement and General Release and such person agrees to keep the terms of this
Agreement and General Release fully confidential.  Departing Executive and the
Company further agree not to solicit or initiate any demand by others not party
to this Agreement for any disclosure of the existence, terms, and conditions of
this Agreement.

6.5

Departing Executive has not previously and will not hereafter make any oral or
written negative or derogatory statements or disparage or induce others to
disparage (whether or not such statement legally constitutes libel or slander)
the Company or any of its past, present or future parent corporations,
subsidiaries, divisions, affiliates, current or former officers, directors,
agents, trustees, administrators, insurers, attorneys, employees or agents.

7

Confidentiality. Departing Executive has had access to confidential, sensitive
or proprietary information during the course of Departing Executive’s employment
at the Company.  Unless compelled by judicial process, Departing Executive will
not, for Departing Executive or any other person or entity, directly or
indirectly divulge, communicate or in any way make use of any confidential,
sensitive, or proprietary information acquired in the performance of Departing
Executive’s services or in connection with the performance of such services for
the Company. Upon receipt of judicial process or governmental request for such
information, Departing Executive shall immediately notify the Company and shall
cooperate with the Company in efforts to limit such disclosure and shall not
make such disclosure unless compelled to do so.  For the purpose of this
agreement, all information acquired during the course of Departing Executive’s
employment and in connection with such employment shall be deemed to be
confidential, sensitive or proprietary, unless the Company shall have published
said information.  Departing Executive further agrees to return all documents
(in whatever form, whether copies or originals), material, equipment and
property of any kind acquired during the course of Departing Executive’s
employment with the Company, with the exception of purely personal documents.

8

Cooperation. Departing Executive agrees to be available to cooperate with the
Company and its attorneys in connection with any matter that Departing Executive
worked on during Departing Executive’s employment with the Company or with any
investigation of any claims against the Company, provided that any such
cooperation shall not be unreasonably burdensome and shall be subject to
reasonable compensation where otherwise not provided by law.  Departing
Executive understands and agrees that this cooperation includes, but shall not
be limited to, being available to the Company and its attorneys upon reasonable
notice for interviews and factual investigations; appearing at the Company’s
request to give testimony; volunteering to the Company pertinent information;
and turning over all relevant documents to the Company that are or may come into
Departing Executive’s possession.





Agreement &
Release                                                                                                                                                     Page
4




--------------------------------------------------------------------------------



9

No Admission. The making of this Agreement is not intended, and shall not be
construed, as an admission that the Company or any of its past, present, or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and non-
qualified plans or funds), successors and/or assigns and any of its or their
past, present or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns (whether
acting as agents for the Company or in their individual capacities), has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrongdoing whatsoever against
Departing Executive or otherwise.

10

Older Workers Benefit Protection Act Disclosure and Waiver. Departing Executive
recognizes that as part of this Agreement and General Release, Departing
Executive is releasing claims for age discrimination under the ADEA, although
Departing Executive has never asserted such claims. Accordingly, Departing
Executive has a right to reflect upon this Agreement for a period of twenty-one
(21) days before executing it, and Departing Executive has an additional period
of seven (7) days after executing this Agreement to revoke it under the terms of
the Older Worker Benefit Protection Act. If Departing Executive elects to revoke
this Agreement, Departing Executive must provide written notice of such
revocation to eDiets.com, Inc., 555 SW 12th Avenue, Suite 210, Pompano Beach FL
33069, Attn: General Counsel by no later than the end of the seventh (7th) day
after Departing Executive executed this Agreement (this seven-day period
referred to herein as the "Revocation Period"). If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period shall be deemed to be the next business day after such
Saturday, Sunday or holiday. This Agreement shall be effective upon the
expiration of the Revocation Period if Departing Executive has not revoked it
during the Revocation Period (the “Effective Date”). By Departing Executive’s
signature below, Departing Executive represents and warrants that Departing
Executive has been given a reasonable amount of time to consider this Agreement,
and that if Departing Executive signs this Agreement prior to the expiration of
the twenty-one (21) day review period, Departing Executive is voluntarily and
knowingly waiving the remainder of such twenty-one (21) day review period.

11

As of the Company’s receipt of this Agreement and General Release fully executed
by Departing Executive, the Company acknowledges that Departing Executive has
returned to the Company all property belonging to the Company, including but not
limited to laptop, cell phone, beeper, keys, card access to the building and
office floors, Employee Handbook, credit card(s), phone card(s), rolodex (if
provided by the Company), computer user name and password, disks and/or
voicemail code.  

12

Enforceability.

12.1

If, at any time after the date of the execution of this Agreement and General
Release, any provision of this Agreement shall be held to be illegal, void or
unenforceable, such provision shall be of no force and effect.  However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement.
 Further, if any portion of this Agreement should be judicially determined to be
overbroad or unreasonable, such provision shall be given effect to the maximum
extent possible by narrowing or enforcing in part that aspect of the provision
found overbroad or unreasonable. Notwithstanding the foregoing, Departing
Executive agrees that the Company may continue to enforce the remaining
provisions of this Agreement.

12.2

Upon any judicial finding that the release or covenants provided for by Sections
4, 6.1 and/or Exhibit A of this Agreement are illegal, void, or unenforceable,
Departing Executive agrees, at the Company’s request, to execute a release,
waiver and/or covenant of comparable scope that is legal and enforceable.
Nothing in this Section 12.2 is intended or should be construed to apply to any
claim pursuant to ADEA.





Agreement &
Release                                                                                                                                                     Page
5




--------------------------------------------------------------------------------



13

Entire Agreement. This Agreement and General Release constitutes the complete
understanding between the parties and supersedes all prior agreements between
the parties and may not be changed orally. Departing Executive acknowledges that
neither the Company nor any representative of the Company has made any
representation or promises to Departing Executive other than as set forth
herein.  No other promises or agreements shall be binding unless in writing and
signed by the parties.

14

Governing Law. This Agreement and General Release shall, for all purposes, be
enforced, governed and interpreted by the laws of the State of Florida without
regard to Florida’s conflict of laws principles.

15

Miscellaneous.

15.1

This Agreement and General Release may be executed in several counterparts, each
of which shall be deemed as an original, but all of which together shall
constitute one and the same instrument.

15.2

This Agreement and General Release is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns. Without limiting the generality of the foregoing, this
Agreement shall be binding upon the Company’s successor upon consummation of the
transactions contemplated in that certain Agreement and Plan of Merger dated
October 31, 2012 by and among the Company, As Seen On TV, Inc. and eDiets
Acquisition Company.

15.3

The section numbers and headings contained herein are for convenience only and
shall not affect the meaning or interpretation of this Agreement and General
Release.

15.4

Should any provision of this Agreement and General Release require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement and General Release shall not apply a
presumption that the provisions hereof shall be more strictly construed against
one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the Agreement and General
Release, it being agreed that all parties have participated in the preparation
of all provisions of this Agreement and General Release.

15.5

The parties agree that this Agreement and General Release may be used as
evidence only in a subsequent proceeding in which any of the parties allege a
breach of this Agreement and General Release.

15.6

In response to any requests for a reference on Departing Executive by a
prospective employer, the Company agrees to provide a neutral reference that
includes only Departing Executive’s dates of employment and last position held.
 If requested in writing by Departing Executive, the Company will also provide
Departing Executive’s last salary.

[Signature page to follow]





Agreement &
Release                                                                                                                                                     Page
6




--------------------------------------------------------------------------------




 

eDiets.com, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin A. Richardson, II

 

 

Name:

Kevin A. Richardson, II

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Jennifer Hartnett

 

 

Name:

JENNIFER HARTNETT

 











Agreement &
Release                                                                                                                                                     Page
7




--------------------------------------------------------------------------------





EXHIBIT A

GENERAL RELEASE

 




General Release executed on February 26, 2013, by Jennifer Hartnett (“Departing
Executive”);

For and in consideration of the promises set forth in the Agreement and General
Release between eDiets.com, Inc. (the “Company”) and Departing Executive, dated
February 26, 2013 (“Agreement”), including the benefits as set forth therein,
and for other valuable consideration as set forth in the Agreement, Departing
Executive, for Departing Executive and for Departing Executive’s heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter, collectively referred to as “Releasors”), hereby forever release
and discharge the Company and any of its past, present, or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds), successors and/or assigns and any of its or their past, present or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns (whether acting as
agents for the Company or in their individual capacities) (collectively referred
to as “Releasees”) from any and all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local, or otherwise),
whether known or unknown, by reason of any act, omission, transaction or
occurrence which Releasors ever had, now have or hereafter can, shall or may
have against Releasees up to and including the date of the execution of this
General Release.

Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:

(i)

any and all claims, relating to Departing Executive’s employment by the Company,
 the terms and conditions of such employment, employee benefits related to
Departing Executive’s employment, the termination of Departing Executive’s
employment, and/or any of the events relating directly or indirectly to or
surrounding such termination;

(ii)

any and all claims of discrimination, harassment, whistle blowing or retaliation
in employment (whether based on federal, state or local law, statutory or
decisional), including without limitation, all claims under The Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42 USC §§
1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Sarbanes-Oxley Act of 2002, the Florida Civil Rights Act of 1992
f/k/a Human Rights Act of 1977, Fla. Stat. § 760.01 et seq.; Florida Equal Pay
Law, Fla. Stat. § 448.07, Fla. Stat. § 725.07; Florida AIDS Act, Fla. Stat. §
760.50; Florida Law Sickle-Cell Trait Discrimination Law, Fla. Stat. §§ 448.075,
448.076; Florida Private Whistleblower Protection Law, Fla. Stat. § 448.101 et
seq.; Florida Public Whistle-Blower’s Act, Fla. Stat. § 112.3187 et seq.;
Florida Worker’s Compensation Retaliation Law, Fla. Stat. § 440.205; Florida
Unpaid Wages Law, Fla. Stat. § 448.08; Florida Minimum Wage Act, Fla. Stat. §§
448.109, 448.110; Florida Leave to Victims of Domestic Violence Act, Fla. Stat.
§ 741.313, and waivable rights under the Florida Constitution;

(iii)

any and all claims for wrongful discharge or retaliatory discharge;





General
Release                                                                                                                                                
Page A-1




--------------------------------------------------------------------------------



(iv)

any and all claims for damages of any kind whatsoever, including without
limitation compensatory, punitive, treble, liquidated  and/or consequential
damages;

(v)

any and all claims under any contract, whether express or implied;

(vi)

any and all claims for unintentional or intentional torts, for emotional
distress and for pain and suffering;

(vii)

any and all claims for violation of any statutory or administrative rules,
regulations or codes;

(viii)

any and all claims for attorneys’ fees, costs, disbursements, wages, bonuses,
benefits, severance pay, PTO and/or the like;

which Releasors ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this General Release.

This General Release may not be changed orally.

Departing Executive represents and warrants that Departing Executive has had the
opportunity to consult with an attorney before signing this General Release;
that Departing Executive has had the opportunity to consider the terms of this
General Release; and that Departing Executive has executed this General Release
after consulting with an attorney of Departing Executive’s choice, who has
answered to Departing Executive’s satisfaction any and all questions Departing
Executive has regarding this General Release, its terms and consequences.
 Departing Executive further represents and warrants that Departing Executive
has read this General Release in its entirety, fully understands all of its
terms, and voluntarily assents to all terms and conditions contained herein.







 

/s/ Jennifer Hartnett

 

 

Name: JENNIFER HARTNETT

 

 

 

 

 

February 26, 2013

 

 

Date

 








General
Release                                                                                                                                                
Page A-2


